PER CURIAM.
It appearing that in a suit at law begun by the appellee, a contractor, against the appellant, a subcontractor, and its surety, for public work done for the City of Louisville, Kentucky, the court below, after the. empanelling of the jury, concluded the case involved an accounting and transferred it to the equity docket; and it further appearing that the claim was to recover over-payment upon the subcontract and that the defendant counterclaimed for balance due; that the decree adjudicated the right of the defendant to recover in a sum less than the amount of its counterclaim and dismissed the plaintiff’s claim, whereupon both sides have appealed, now, therefore, the court, upon an examination of the record and the findings of fact and conclusions of law announced by the District Judge, is of the view that the findings are supported by substantial evidence and no mistakes clearly appear therein; that there are no errors of law in the conclusions announced, and that they sustain the decree.
It is hereby ordered that the decree in favor of the appellant be and it is hereby affirmed, and it is further ordered that the cross-appeal be and it is hereby dismissed.